Citation Nr: 1534569	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-08 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher ratings for a service-connected right knee disability, to include posttraumatic arthritis disease, status post total right knee replacement (previously rated as chondromalacia with degenerative joint disease under Diagnostic Code 5260), with a 10 percent disability rating prior to November 18, 2009; a 20 percent disability rating from November 18, 2009 to May 28, 2014; a 100 percent disability rating from May 29, 2014 to July 1, 2015; and a 30 percent disability rating thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran filed the current increased rating claim in November 2009.  As previously noted, the January 2010 rating decision wherein the RO continued a 10 percent disability rating for the right knee disability is currently on appeal.

In a February 2010 rating decision, the RO continued a 10 percent disability rating for the right knee disability.

In a February 2013 rating decision, the RO granted a 20 percent disability rating (effective November 18, 2009).

Also, in a July 2014 rating decision, the RO granted a 100 percent disability rating (effective May 29, 2014) following the Veteran's total knee replacement.  From July 1, 2015, a 30 percent disability rating was established for the right knee disability.

The Veteran is presumed to seek the maximum available benefit for a disability.  As such, the Board has now characterized the appeal pertaining to right knee disability as encompassing the matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

As explained in further detail below and as reflected in the characterization of the appeal (on the title page), the Board considers the matter of the Veteran's entitlement to a TDIU due to right knee disability as a component of the claim for a higher rating for right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In the present case, during the June 2015 Board hearing the Veteran reported that he was unable to work due to his right knee disability.  The Veteran has also provided statements to that effect.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's rating claim, it has been listed on the first page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right knee disability is more severe than indicated by his current disability ratings, of with a 10 percent disability rating prior to November 18, 2009; a 20 percent disability rating from November 18, 2009 to May 28, 2014; a 100 percent disability rating from May 29, 2014 to July 1, 2015; and a 30 percent disability rating thereafter.  The Veteran also contends that he is unemployable due to his service-connected knees.

The Veteran last underwent a VA examination of the right knee disability in December 2012.  Since that time, the Veteran underwent a total knee replacement in May 2014.  Also, the Veteran has reported that his knee has continued to worsen.  (June 2015 Board hearing).  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record, including the June 2015 Board hearing testimony.  An opinion regarding whether his service-connected disability(ies), either singularly or jointly, renders the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Also, the Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim, and should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

In exceptional cases where schedular evaluations are found to be inadequate, the AOJ may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  On remand, the AOJ must consider whether referral for an extraschedular evaluation is necessary, for the increased rating claim and/or TDIU.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The AOJ should also obtain any outstanding VA medical records relevant to the Veteran's service-connected right knee disability, to include those from the Tampa VA Medical Center, from April 2010 to the present, if such records exist.  The Veteran has also reported treatment at James Haley and Lakeland.  (June 2015 Board hearing).

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the right knee disability, including reported treatment (during the June 2015 Board hearing) from "Dr. Goldsmith, Orthopedics of Florida in Plant City, Florida".  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  (a)  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

(b)  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the right knee disability, including reported treatment from Dr. Goldsmith, Orthopedics of Florida in Plant City, Florida (reported during the June 2015 Board hearing).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


2.  The AOJ should also obtain any outstanding VA medical records relevant to the Veteran's service-connected right knee disability, to include those from the Tampa VA Medical Center (from April 2010 to the present), and reported treatment at James Haley and Lakeland (made during the June 2015 Board hearing).  All reasonable attempts should be made to obtain any identified records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA orthopedic examination to determine the current severity of the service-connected right knee disability.  The entire claims file, to include a complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

The examiner should also discuss whether the Veteran has chronic residuals consisting of severe painful motion or weakness or intermediate degrees of residual weakness, pain, or limitation.  

The VA examiner should comment on the functional impairment caused solely by the service-connected disabilities (right knee disability, left knee disability, and surgical scars associated with the right and left knee disabilities).  

All opinions offered should be accompanied by a rationale.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence - to specifically include all pertinent evidence of record received since the February 2010 supplemental statement of the case.  The AOJ must consider whether referral for an extraschedular evaluation is necessary, for the increased rating claim and/or TDIU.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

